USCA4 Appeal: 21-6801      Doc: 13         Filed: 09/29/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-6801


        MARTIN GRIJALVA TOBER,

                            Plaintiff - Appellant,

                     v.

        LAURA ARMSTEAD, Warden; P. OWENS, Sgt.; L. JOBE, Sgt.,

                            Defendants - Appellees.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        Stephanie A. Gallagher, District Judge. (1:20-cv-03780-SAG)


        Submitted: August 30, 2022                                  Decided: September 29, 2022


        Before WYNN, RICHARDSON, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Martin Grijalva Tober, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6801      Doc: 13         Filed: 09/29/2022      Pg: 2 of 2




        PER CURIAM:

               Martin Grijalva Tober appeals the district court’s order dismissing his amended

        42 U.S.C. § 1983 complaint under 28 U.S.C. § 1915(e)(2)(B). We have reviewed the

        record and find no reversible error. Accordingly, we affirm the district court’s order. Tober

        v. Armstead, No. 1:20-cv-03780-SAG (D. Md. Apr. 12, 2021). We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     2